


 

Exhibit 10.2

 

Employee Stock Subscription Agreement

 

This Employee Stock Subscription Agreement, dated as of                 , 2006
between Hertz Global Holdings, Inc., a Delaware corporation, and the employee
whose name appears on the signature page hereof, is being entered into pursuant
to the Hertz Global Holdings, Inc. Stock Incentive Plan. The meaning of each
capitalized term may be found in Section 10.

 

The Company and the Employee hereby agree as follows:

 


SECTION 1.                                           PURCHASE AND SALE OF COMMON
SHARES

 


(A)                                              IN GENERAL. SUBJECT TO ALL OF
THE TERMS OF THIS AGREEMENT, AT THE CLOSING THE EMPLOYEE SHALL PURCHASE, AND THE
COMPANY SHALL SELL, THE AGGREGATE NUMBER OF COMMON SHARES SET FORTH ON THE
SIGNATURE PAGE HEREOF (THE “SHARES”), AT THE PURCHASE PRICE SET FORTH ON THE
SIGNATURE PAGE HEREOF.

 


(B)                                             CONDITION TO SALE.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY SHALL
HAVE NO OBLIGATION TO SELL ANY COMMON SHARES TO ANY PERSON WHO IS NOT AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AT THE TIME THAT SUCH COMMON
SHARES ARE TO BE SOLD OR WHO IS A RESIDENT OF A JURISDICTION IN WHICH THE SALE
OF COMMON SHARES TO HIM WOULD CONSTITUTE A VIOLATION OF THE SECURITIES, “BLUE
SKY” OR OTHER LAWS OF SUCH JURISDICTION.

 


SECTION 2.                                           THE CLOSING

 


(A)                                              TIME AND PLACE. THE COMPANY
SHALL DETERMINE THE TIME AND PLACE OF THE CLOSING OF THE PURCHASE AND SALE OF
THE SHARES (THE “CLOSING”).

 


(B)                                             DELIVERY BY THE EMPLOYEE. AT THE
CLOSING, THE EMPLOYEE SHALL DELIVER TO THE COMPANY THE AGGREGATE PURCHASE PRICE
FOR THE SHARES.

 


(C)                                              DELIVERY BY THE COMPANY. AT THE
CLOSING, THE COMPANY SHALL REGISTER THE SHARES IN THE NAME OF THE EMPLOYEE.
CERTIFICATES RELATING TO THE SHARES SHALL BE HELD BY THE SECRETARY OF THE
COMPANY OR HIS DESIGNEE ON BEHALF OF THE EMPLOYEE.

 

--------------------------------------------------------------------------------


 


SECTION 3.                                           EMPLOYEE’S REPRESENTATIONS
AND WARRANTIES

 


(A)                                              ACCESS TO INFORMATION, ETC. THE
EMPLOYEE REPRESENTS, WARRANTS AND COVENANTS AS FOLLOWS:

 


(I)    THE EMPLOYEE HAS CAREFULLY REVIEWED THE OFFERING MEMORANDUM, DATED AS OF
MARCH 10, 2006, EACH OF ITS EXHIBITS, ANNEXES AND OTHER ATTACHMENTS, EACH
DOCUMENT INCORPORATED BY REFERENCE INTO THE OFFERING MEMORANDUM, AND THE OTHER
MATERIALS FURNISHED TO THE EMPLOYEE IN CONNECTION WITH THE OFFER AND SALE OF THE
SHARES PURSUANT TO THIS AGREEMENT;

 


(II)                                                 THE EMPLOYEE HAS HAD AN
ADEQUATE OPPORTUNITY TO CONSIDER WHETHER OR NOT TO PURCHASE ANY OF THE COMMON
SHARES OFFERED TO THE EMPLOYEE, AND TO DISCUSS SUCH PURCHASE WITH THE EMPLOYEE’S
LEGAL, TAX AND FINANCIAL ADVISORS;

 


(III)                                              THE EMPLOYEE UNDERSTANDS THE
TERMS AND CONDITIONS THAT APPLY TO THE SHARES AND THE RISKS ASSOCIATED WITH AN
INVESTMENT IN THE SHARES;

 


(IV)                                             THE EMPLOYEE HAS A GOOD
UNDERSTANDING OF THE ENGLISH LANGUAGE;

 


(V)                                                THE EMPLOYEE IS, AND WILL BE
AT THE CLOSING, AN OFFICER OR EMPLOYEE OF THE COMPANY OR ONE OF ITS
SUBSIDIARIES; AND

 


(VI)                                             THE EMPLOYEE IS, AND WILL BE AT
THE CLOSING, A RESIDENT OF THE JURISDICTION INDICATED AS HIS OR HER ADDRESS SET
FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT.

 


(B)                                             ABILITY TO BEAR RISK. THE
EMPLOYEE REPRESENTS AND WARRANTS AS FOLLOWS:

 


(I)    THE EMPLOYEE UNDERSTANDS THAT THE RIGHTS OF FIRST REFUSAL AND OTHER
TRANSFER RESTRICTIONS THAT APPLY TO THE SHARES MAY EFFECTIVELY PRECLUDE THE
TRANSFER OF ANY OF THE SHARES PRIOR TO A PUBLIC OFFERING;

 


(II)                                                 THE FINANCIAL SITUATION OF
THE EMPLOYEE IS SUCH THAT HE OR SHE CAN AFFORD TO BEAR THE ECONOMIC RISK OF
HOLDING THE SHARES FOR AN INDEFINITE PERIOD;

 

2

--------------------------------------------------------------------------------


 


(III)                                              THE EMPLOYEE CAN AFFORD TO
SUFFER THE COMPLETE LOSS OF HIS OR HER INVESTMENT IN THE SHARES; AND

 


(IV)                                             THE EMPLOYEE UNDERSTANDS THAT
THE COMPANY’S FINANCING AGREEMENTS MAY RESTRICT THE ABILITY OF THE COMPANY TO
REPURCHASE THE SHARES PURSUANT TO SECTION 5 AND THAT THE COMPANY AND ITS
SUBSIDIARIES MAY ENTER INTO OR AMEND, REFINANCE OR ENTER INTO NEW FINANCING
AGREEMENTS WITHOUT REGARD TO THE IMPACT ON THE COMPANY’S ABILITY TO REPURCHASE
THE SHARES.

 


(C)                                              VOLUNTARY PURCHASE. THE
EMPLOYEE REPRESENTS AND WARRANTS THAT THE EMPLOYEE IS PURCHASING THE SHARES
VOLUNTARILY.

 


(D)                                             NO RIGHT TO AWARDS. THE EMPLOYEE
ACKNOWLEDGES AND AGREES THAT THE SALE OF THE SHARES AND THE GRANT OF ANY OPTIONS
THAT ARE AWARDED TO THE EMPLOYEE IN CONNECTION WITH THE PURCHASE OF THE SHARES
(I) ARE BEING MADE ON AN EXCEPTIONAL BASIS AND ARE NOT INTENDED TO BE RENEWED OR
REPEATED, (II) ARE ENTIRELY VOLUNTARY ON THE PART OF THE COMPANY AND ITS
SUBSIDIARIES AND (III) SHOULD NOT BE CONSTRUED AS CREATING ANY OBLIGATION ON THE
PART OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO OFFER ANY SECURITIES IN THE
FUTURE.

 


(E)                                              INVESTMENT INTENTION. THE
EMPLOYEE REPRESENTS AND WARRANTS THAT THE EMPLOYEE IS ACQUIRING THE SHARES
SOLELY FOR HIS OR HER OWN ACCOUNT FOR INVESTMENT AND NOT ON BEHALF OF ANY OTHER
PERSON OR WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION OF
THE SHARES.

 


(F)                                                SECURITIES LAW MATTERS. THE
EMPLOYEE ACKNOWLEDGES AND REPRESENTS AND WARRANTS THAT THE EMPLOYEE UNDERSTANDS
THAT:

 


(I)    THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE
OR NON-UNITED STATES SECURITIES OR “BLUE SKY” LAWS;

 


(II)                                                 IT IS NOT ANTICIPATED THAT
THERE WILL BE ANY PUBLIC MARKET FOR THE SHARES;

 


(III)                                              THE SHARES MUST BE HELD
INDEFINITELY AND THE EMPLOYEE MUST CONTINUE TO BEAR THE ECONOMIC RISK OF THE
INVESTMENT IN THE SHARES UNLESS THE SHARES ARE SUBSEQUENTLY REGISTERED UNDER
APPLICABLE SECURITIES AND OTHER LAWS OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE;

 


(IV)                                             THE COMPANY IS UNDER NO
OBLIGATION TO REGISTER THE SHARES OR TO MAKE AN EXEMPTION FROM REGISTRATION
AVAILABLE; AND

 

3

--------------------------------------------------------------------------------


 


(V)                                                A RESTRICTIVE LEGEND SHALL BE
PLACED ON ANY CERTIFICATES REPRESENTING THE SHARES THAT MAKES CLEAR THAT THE
SHARES ARE SUBJECT TO THE RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS
AGREEMENT AND A NOTATION SHALL BE MADE IN THE APPROPRIATE RECORDS OF THE COMPANY
OR ANY TRANSFER AGENT INDICATING THAT THE SHARES ARE SUBJECT TO SUCH
RESTRICTIONS.

 


(G)                                             VOTING PROXY. BY ENTERING INTO
THIS AGREEMENT AND PURCHASING THE SHARES, THE EMPLOYEE HEREBY IRREVOCABLY GRANTS
TO AND APPOINTS THE PRINCIPAL INVESTORS COLLECTIVELY (TO ACT BY UNANIMOUS
CONSENT) AS SUCH EMPLOYEE’S PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF
SUBSTITUTION), FOR AND IN THE NAME, PLACE AND STEAD OF SUCH EMPLOYEE, TO VOTE OR
ACT BY UNANIMOUS WRITTEN CONSENT WITH RESPECT TO SUCH EMPLOYEE’S SHARES. THE
EMPLOYEE HEREBY AFFIRMS THAT THE IRREVOCABLE PROXY SET FORTH IN THIS
SECTION 3(G) WILL BE VALID UNTIL THE CONSUMMATION OF A PUBLIC OFFERING AND IS
GIVEN TO SECURE THE PERFORMANCE OF THE OBLIGATIONS OF SUCH EMPLOYEE UNDER THIS
AGREEMENT. THE EMPLOYEE HEREBY FURTHER AFFIRMS THAT THE PROXY HEREBY GRANTED
SHALL BE IRREVOCABLE AND SHALL BE DEEMED COUPLED WITH AN INTEREST AND SHALL
EXTEND FOR THE TERM OF THIS AGREEMENT, OR, IF EARLIER, UNTIL THE LAST DATE
PERMITTED LAW. FOR THE AVOIDANCE OF DOUBT, EXCEPT AS EXPRESSLY CONTEMPLATED BY
THIS SECTION 3(G), THE EMPLOYEE HAS NOT GRANTED A PROXY TO ANY PERSON TO
EXERCISE THE RIGHTS OF SUCH EMPLOYEE UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT
RELATING TO THE SHARES TO WHICH SUCH EMPLOYEE IS A PARTY.

 


SECTION 4.                                           RESTRICTION ON TRANSFER OF
SHARES

 


(A)                                              IN GENERAL. PRIOR TO THE FIRST
TO OCCUR OF A PUBLIC OFFERING AND DECEMBER 21, 2009, THE EMPLOYEE SHALL NOT
TRANSFER ANY OF THE SHARES OTHER THAN (I) UPON THE EMPLOYEE’S DEATH BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION OR (II) REPURCHASES BY THE COMPANY OR
THE INITIAL INVESTORS PURSUANT TO SECTION 5 HEREOF OR (III) WITH THE COMPANY’S
CONSENT. SHARES MAY ONLY BE TRANSFERRED IN A MANNER THAT COMPLIES WITH ALL
APPLICABLE SECURITIES LAWS AND, IF THE COMPANY SO REQUESTS, PRIOR TO ANY
ATTEMPTED TRANSFER THE EMPLOYEE SHALL PROVIDE TO THE COMPANY AT THE EMPLOYEE’S
EXPENSE SUCH INFORMATION RELATING TO THE COMPLIANCE OF SUCH PROPOSED TRANSFER
WITH THE TERMS OF THIS AGREEMENT AND APPLICABLE SECURITIES LAWS AS THE COMPANY
SHALL REASONABLY REQUEST, WHICH MAY INCLUDE AN OPINION IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY OF COUNSEL REGARDING SUCH SECURITIES LAW
OR OTHER MATTERS AS THE COMPANY SHALL REQUEST (SUCH COUNSEL TO BE REASONABLY
SATISFACTORY TO THE COMPANY).

 

4

--------------------------------------------------------------------------------


 


(B)                                             NO TRANSFER THAT WOULD RESULT IN
REGISTRATION REQUIREMENTS. PRIOR TO A PUBLIC OFFERING, THE SHARES MAY NOT BE
TRANSFERRED IF SUCH TRANSFER WOULD RESULT IN THE COMPANY BECOMING SUBJECT TO THE
REPORTING REQUIREMENTS OF SECTION 13 OR 15(D) OF THE EXCHANGE ACT (OR OTHER
SIMILAR PROVISION OF NON-U.S. LAW) OR WOULD INCREASE THE RISK THAT THE COMPANY
WOULD BE SUBJECT TO SUCH REPORTING REQUIREMENTS AS DETERMINED BY THE COMPANY IN
ITS SOLE AND ABSOLUTE DISCRETION. ANY PURPORTED TRANSFER IN VIOLATION OF THIS
SECTION 4(B) SHALL BE VOID AB INITIO.

 


SECTION 5.                                           OPTIONS EFFECTIVE ON
TERMINATION OF EMPLOYMENT PRIOR TO A PUBLIC OFFERING

 


(A)                                              RIGHTS OF THE COMPANY AND THE
INITIAL INVESTORS. IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR
ANY REASON PRIOR TO A PUBLIC OFFERING, THE COMPANY MAY ELECT TO PURCHASE ALL OR
A PORTION OF THE SHARES BY WRITTEN NOTICE TO THE EMPLOYEE DELIVERED ON OR BEFORE
THE 60TH DAY AFTER THE DETERMINATION DATE (THE “FIRST OPTION PERIOD”). THE
INITIAL INVESTORS MAY ELECT TO PURCHASE ALL OR ANY PORTION OF THE SHARES THAT
THE COMPANY HAS NOT ELECTED TO PURCHASE BY WRITTEN NOTICE TO THE EMPLOYEE
DELIVERED AT ANY TIME ON OR BEFORE THE 80TH DAY AFTER THE DETERMINATION DATE
(THE “SECOND OPTION PERIOD”).

 


(B)                                             LIMITED RIGHT OF THE EMPLOYEE TO
REQUIRE THE COMPANY TO REPURCHASE SHARES. IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED BY THE EMPLOYEE UPON RETIREMENT OR BY REASON OF THE
DISABILITY OR DEATH OF THE EMPLOYEE OR IS TERMINATED BY THE COMPANY WITHOUT
CAUSE (INCLUDING IN CONNECTION WITH A SALE BY THE COMPANY OF THE DIVISION OR
SUBSIDIARY DIRECTLY EMPLOYING THE EMPLOYEE), THE EMPLOYEE MAY REQUIRE THE
COMPANY TO PURCHASE ALL (BUT NOT LESS THAN ALL) OF AN EMPLOYEE’S SHARES
(EXCLUDING ANY SHARES ACQUIRED ON EXERCISE OF AN OPTION) BY WRITTEN NOTICE
DELIVERED TO THE COMPANY WITHIN 30 DAYS FOLLOWING THE EXPIRATION OF THE SECOND
OPTION PERIOD.

 


(C)                                              PURCHASE PRICE. THE PURCHASE
PRICE PER SHARE PURSUANT TO THIS SECTION 5 SHALL EQUAL THE FAIR MARKET VALUE AS
OF THE LATER OF (I) THE EFFECTIVE DATE OF THE EMPLOYEE’S TERMINATION OF
EMPLOYMENT AND (II) SIX MONTHS AND ONE DAY FROM THE DATE OF THE EMPLOYEE’S
ACQUISITION OF THE SHARES PURSUANT TO THIS AGREEMENT (SUCH DATE, THE
“DETERMINATION DATE”), PROVIDED THAT IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED
BY THE COMPANY FOR CAUSE, THE PURCHASE PRICE PER SHARE SHALL EQUAL THE LESSER OF
(I) THE FAIR MARKET VALUE OF SUCH SHARE AS OF THE DETERMINATION DATE AND
(II) THE PRICE AT WHICH THE EMPLOYEE PURCHASED SUCH SHARE FROM THE COMPANY
PURSUANT TO THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


(D)                                             CLOSING OF PURCHASE; PAYMENT OF
PURCHASE PRICE. SUBJECT TO SECTION 5(F), THE CLOSING OF A PURCHASE PURSUANT TO
THIS SECTION 5 SHALL TAKE PLACE AT THE PRINCIPAL OFFICE OF THE COMPANY NO LATER
THAN THE 90TH DAY FOLLOWING THE DETERMINATION DATE (OR, IN THE CASE OF A
PURCHASE PURSUANT TO SECTION 5(B), NO LATER THAN 10 BUSINESS DAYS FOLLOWING THE
COMPANY’S RECEIPT OF WRITTEN NOTICE FROM THE EMPLOYEE PURSUANT TO SECTION 5(B)).
AT THE CLOSING, (I) THE COMPANY OR THE INITIAL INVESTORS, AS THE CASE MAY BE,
SHALL, SUBJECT TO SECTION 5(E), PAY THE PURCHASE PRICE TO THE EMPLOYEE AND
(II) IF THE EMPLOYEE ACTUALLY HOLDS ANY CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING THE SHARES SO PURCHASED, THE EMPLOYEE SHALL DELIVER TO THE COMPANY
SUCH CERTIFICATES OR OTHER INSTRUMENTS, APPROPRIATELY ENDORSED BY THE EMPLOYEE
OR DIRECTING THAT THE SHARES BE SO TRANSFERRED TO THE PURCHASER THEREOF, AS THE
COMPANY MAY REASONABLY REQUIRE.

 


(E)                                              APPLICATION OF THE PURCHASE
PRICE TO CERTAIN LOANS OR OTHER OBLIGATIONS. THE COMPANY AND THE INITIAL
INVESTORS SHALL BE ENTITLED TO APPLY ANY AMOUNTS OTHERWISE PAYABLE PURSUANT TO
THIS SECTION 5 TO DISCHARGE ANY INDEBTEDNESS OF THE EMPLOYEE TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR INDEBTEDNESS THAT IS GUARANTEED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR TO OFFSET ANY SUCH AMOUNTS AGAINST ANY OTHER OBLIGATIONS
OF THE EMPLOYEE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


(F)                                                CERTAIN RESTRICTIONS ON
REPURCHASES; DELAY OF REPURCHASE. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE COMPANY SHALL NOT BE PERMITTED OR OBLIGATED TO MAKE ANY PAYMENT
WITH RESPECT TO A REPURCHASE OF ANY SHARES FROM THE EMPLOYEE IF (I) SUCH
REPURCHASE (OR THE PAYMENT OF A DIVIDEND BY A SUBSIDIARY TO THE COMPANY TO FUND
SUCH REPURCHASE) WOULD RESULT IN A VIOLATION OF THE TERMS OR PROVISIONS OF, OR
RESULT IN A DEFAULT OR AN EVENT OF DEFAULT UNDER ANY GUARANTY, FINANCING OR
SECURITY AGREEMENT OR DOCUMENT ENTERED INTO BY THE COMPANY OR ANY SUBSIDIARY
FROM TIME TO TIME (THE “FINANCING AGREEMENTS”), (II) SUCH REPURCHASE WOULD
VIOLATE ANY OF THE TERMS OR PROVISIONS OF THE CERTIFICATE OF INCORPORATION AND
BY-LAWS OF THE COMPANY OR (III) THE COMPANY HAS NO FUNDS LEGALLY AVAILABLE TO
MAKE SUCH PAYMENT UNDER THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE. IF
PAYMENT WITH RESPECT TO A REPURCHASE BY THE COMPANY OTHERWISE PERMITTED OR
REQUIRED UNDER THIS SECTION 5 IS PREVENTED BY THE TERMS OF THE PRECEDING
SENTENCE: (I) THE PAYMENT OF THE APPLICABLE PURCHASE PRICE SHALL BE POSTPONED
AND WILL TAKE PLACE AT THE FIRST OPPORTUNITY THEREAFTER WHEN THE COMPANY HAS
FUNDS LEGALLY AVAILABLE TO MAKE SUCH PAYMENT AND WHEN SUCH PAYMENT WILL NOT
RESULT IN ANY DEFAULT, EVENT OF DEFAULT OR VIOLATION UNDER ANY OF THE FINANCING
AGREEMENTS OR IN A VIOLATION OF ANY TERM OR PROVISION OF THE CERTIFICATE OF
INCORPORATION OR BY-LAWS, (II) SUCH REPURCHASE OBLIGATION SHALL RANK AGAINST

 

6

--------------------------------------------------------------------------------


 


OTHER SIMILAR REPURCHASE OBLIGATIONS WITH RESPECT TO COMMON SHARES ACCORDING TO
PRIORITY IN TIME OF THE EFFECTIVE DATE OF THE TERMINATION OF EMPLOYMENT GIVING
RISE TO SUCH REPURCHASE (PROVIDED THAT ANY REPURCHASE COMMITMENT ARISING FROM
DISABILITY OR DEATH SHALL HAVE PRIORITY OVER ANY OTHER REPURCHASE OBLIGATION)
AND (III) THE PURCHASE PRICE, EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE,
SHALL BE INCREASED BY AN AMOUNT EQUAL TO INTEREST ON SUCH PURCHASE PRICE FOR THE
PERIOD DURING WHICH PAYMENT IS DELAYED AT AN ANNUAL RATE EQUAL TO THE WEIGHTED
AVERAGE COST OF THE COMPANY’S BANK INDEBTEDNESS OUTSTANDING DURING THE DELAY
PERIOD.

 


(G)                                             RIGHT TO RETAIN SHARES. IF THE
OPTIONS OF THE COMPANY AND THE INITIAL INVESTORS TO PURCHASE THE SHARES PURSUANT
TO THIS SECTION 5 ARE NOT EXERCISED WITH RESPECT TO ALL OF THE SHARES, THE
EMPLOYEE SHALL BE ENTITLED TO RETAIN THE REMAINING SHARES, ALTHOUGH THOSE SHARES
SHALL REMAIN SUBJECT TO ALL OF THE OTHER PROVISIONS OF THIS AGREEMENT.

 


(H)                                             NOTICE OF TERMINATION; ETC.
PRIOR TO A PUBLIC OFFERING, THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO THE
INITIAL INVESTORS OF ANY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND OF THE COMPANY DECISION WHETHER OR NOT TO PURCHASE SHARES PURSUANT
TO SECTION 5(A).

 


(I)                                                 PUBLIC OFFERING. THE
PROVISIONS OF THIS SECTION 5 SHALL TERMINATE UPON A PUBLIC OFFERING, PROVIDED
THAT SUCH TERMINATION SHALL NOT AFFECT THE COMPANY’S REPURCHASE RIGHT FOLLOWING
A TERMINATION FOR CAUSE THAT WAS EFFECTIVE (OR DEEMED TO BE EFFECTIVE) PRIOR TO
SUCH PUBLIC OFFERING OR ANY PAYMENT OBLIGATION POSTPONED PURSUANT TO
SECTION 5(F).

 


(J)                                                 ALLOCATION OF PURCHASE
RIGHTS. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE INITIAL INVESTORS
MAY ALLOCATE THEIR PURCHASE RIGHTS UNDER THIS SECTION 5, AS AMONG THEMSELVES, IN
SUCH MANNER AS THEY, IN THEIR SOLE DISCRETION, MAY AGREE FROM TIME TO TIME.

 


SECTION 6.                                           “TAG-ALONG” RIGHTS

 


(A)                                              SALE NOTICE. AT LEAST 30 DAYS
BEFORE ANY OF THE INVESTORS (WHETHER ACTING ALONE OR JOINTLY WITH ONE OR MORE OF
THE OTHER INVESTORS) CONSUMMATES ANY SALE OF MORE THAN 50.01% OF THE COMMON
SHARES COLLECTIVELY OWNED BY THE INVESTORS AS OF THE EFFECTIVE DATE TO A
THIRD-PARTY BUYER, THE COMPANY WILL DELIVER A WRITTEN NOTICE (THE “SALE NOTICE”)
TO THE EMPLOYEE. THE SALE NOTICE WILL DISCLOSE THE MATERIAL TERMS AND CONDITIONS
OF THE PROPOSED SALE OR TRANSFER, INCLUDING THE NUMBER OF COMMON SHARES THAT THE
PROSPECTIVE TRANSFEREE IS WILLING TO PURCHASE, THE

 

7

--------------------------------------------------------------------------------


 


PROPOSED PURCHASE PRICE PER SHARE AND THE INTENDED CONSUMMATION DATE OF SUCH
SALE.

 


(B)                                             RIGHT TO PARTICIPATE. THE
EMPLOYEE MAY ELECT TO PARTICIPATE IN THE SALE OR OTHER TRANSFER DESCRIBED IN THE
SALE NOTICE BY GIVING WRITTEN NOTICE TO THE APPLICABLE INVESTORS AND THE COMPANY
WITHIN 15 DAYS AFTER THE COMPANY HAS GIVEN THE RELATED SALE NOTICE TO THE
EMPLOYEE. IF THE EMPLOYEE ELECTS TO PARTICIPATE, THE EMPLOYEE WILL BE ENTITLED
TO SELL IN THE CONTEMPLATED TRANSACTION, AT THE SAME PRICE AND ON THE SAME TERMS
AND CONDITIONS AS SET FORTH IN THE SALE NOTICE, AN AMOUNT OF SHARES EQUAL TO THE
PRODUCT OF (I) THE QUOTIENT DETERMINED BY DIVIDING (A) THE PERCENTAGE OF THE
COMPANY’S THEN OUTSTANDING COMMON SHARES REPRESENTED BY THE SHARES THEN HELD BY
THE EMPLOYEE BY (B) THE AGGREGATE PERCENTAGE OF THE COMPANY’S THEN OUTSTANDING
COMMON SHARES REPRESENTED BY THE COMMON SHARES THEN HELD BY THE INVESTOR(S)
PARTICIPATING IN THE SALE OR OTHER TRANSFER DESCRIBED IN THE SALE NOTICE AND ALL
HOLDERS OF COMMON SHARES ELECTING TO PARTICIPATE IN SUCH SALE AND (II) THE
NUMBER OF COMMON SHARES THE PROSPECTIVE TRANSFEREE HAS AGREED TO PURCHASE IN THE
CONTEMPLATED TRANSACTION.

 


(C)                                              CERTAIN MATTERS RELATING TO THE
INVESTORS. THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO
CAUSE THE INVESTORS TO CONDUCT ANY SALE THAT IS WITHIN THE SCOPE OF THIS
SECTION 6 IN A MANNER CONSISTENT WITH THIS SECTION 6. IF THE COMPANY IS NOT ABLE
TO DO SO OR FAILS TO GIVE THE SALE NOTICE TO THE EMPLOYEE AS PRESCRIBED IN
SECTION 6(A), THE EMPLOYEE’S SOLE REMEDY SHALL BE AGAINST THE COMPANY.

 


(D)                                             EXPIRATION UPON A PUBLIC
OFFERING. THE PROVISIONS OF THIS SECTION 6 SHALL TERMINATE UPON THE CONSUMMATION
OF A PUBLIC OFFERING.

 


SECTION 7.                                           “DRAG-ALONG” RIGHTS

 


(A)                                              DRAG-ALONG NOTICE. IF ANY OF
THE INVESTORS (WHETHER ACTING ALONE OR JOINTLY WITH ONE OR MORE OF THE OTHER
INVESTORS) INTENDS TO SELL OR OTHERWISE TRANSFER, OR ENTER INTO AN AGREEMENT TO
SELL OR OTHERWISE TRANSFER, FOR CASH OR OTHER CONSIDERATION, MORE THAN 50.01% OF
THE COMMON SHARES COLLECTIVELY OWNED BY THE INVESTORS AS OF THE EFFECTIVE DATE
TO A THIRD-PARTY BUYER AND THE APPLICABLE INVESTOR(S) ELECTS TO EXERCISE ITS
RIGHTS UNDER THIS SECTION 7, THE COMPANY SHALL DELIVER WRITTEN NOTICE (A
“DRAG-ALONG NOTICE”) TO THE EMPLOYEE, WHICH NOTICE SHALL STATE (I) THAT THE
INVESTOR(S) WISHES TO EXERCISE ITS RIGHTS UNDER THIS SECTION 7 WITH RESPECT TO
SUCH SALE, (II) THE NAME AND ADDRESS OF THE THIRD-PARTY BUYER, (III) THE PER
SHARE AMOUNT AND FORM OF CONSIDERATION THE APPLICABLE INVESTOR(S) PROPOSES TO

 

8

--------------------------------------------------------------------------------


 


RECEIVE FOR ITS COMMON SHARES, (IV) THE MATERIAL TERMS AND CONDITIONS OF PAYMENT
OF SUCH CONSIDERATION AND ALL OTHER MATERIAL TERMS AND CONDITIONS OF SUCH SALE,
AND (V) THE ANTICIPATED TIME AND PLACE OF THE CLOSING OF THE PURCHASE AND SALE
(A “DRAG-ALONG CLOSING”).

 


(B)                                             CONDITIONS TO DRAG-ALONG. UPON
DELIVERY OF A DRAG-ALONG NOTICE, THE EMPLOYEE SHALL HAVE THE OBLIGATION TO SELL
AND TRANSFER TO THE THIRD-PARTY BUYER AT THE DRAG-ALONG CLOSING THE PERCENTAGE
OF THE EMPLOYEE’S SHARES EQUAL TO THE PERCENTAGE OF THE COMMON SHARES OWNED BY
THE INVESTOR(S) THAT ARE TO BE SOLD TO THE THIRD-PARTY BUYER (THE “APPLICABLE
PERCENTAGE”) ON THE SAME TERMS AS THE APPLICABLE INVESTOR(S), BUT ONLY IF SUCH
INVESTOR(S) SELLS AND TRANSFERS THE APPLICABLE PERCENTAGE OF THE INVESTOR’S
COMMON SHARES TO THE THIRD-PARTY BUYER AT THE DRAG-ALONG CLOSING.

 


(C)                                              POWER OF ATTORNEY, CUSTODIAN,
ETC. BY ENTERING INTO THIS AGREEMENT AND PURCHASING THE SHARES, THE EMPLOYEE
HEREBY APPOINTS THE APPLICABLE INVESTOR(S) AND ANY AFFILIATES OF SUCH
INVESTOR(S) SO DESIGNATED BY THE INVESTOR(S) THE EMPLOYEE’S TRUE AND LAWFUL
ATTORNEY-IN-FACT AND CUSTODIAN, WITH FULL POWER OF SUBSTITUTION (THE
“CUSTODIAN”), AND AUTHORIZES THE CUSTODIAN TO TAKE SUCH ACTIONS AS THE CUSTODIAN
MAY DEEM NECESSARY OR APPROPRIATE TO EFFECT THE SALE AND TRANSFER OF THE
APPLICABLE PERCENTAGE OF THE EMPLOYEE’S SHARES TO THE THIRD-PARTY BUYER, UPON
RECEIPT OF THE PURCHASE PRICE THEREFOR AT THE DRAG-ALONG CLOSING, FREE AND CLEAR
OF ALL SECURITY INTERESTS, LIENS, CLAIMS, ENCUMBRANCES, CHARGES, OPTIONS,
RESTRICTIONS ON TRANSFER, PROXIES AND VOTING AND OTHER AGREEMENTS OF WHATEVER
NATURE, AND TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR APPROPRIATE IN
CONNECTION WITH SUCH SALE OR TRANSFER, INCLUDING CONSENTING TO ANY AMENDMENTS,
WAIVERS, MODIFICATIONS OR SUPPLEMENTS TO THE TERMS OF THE SALE (PROVIDED THAT
THE APPLICABLE INVESTOR ALSO SO CONSENTS, AND, TO THE EXTENT APPLICABLE, SELLS
AND TRANSFERS THE APPLICABLE PERCENTAGE OF ITS COMMON SHARES ON THE SAME TERMS
AS SO AMENDED, WAIVED, MODIFIED OR SUPPLEMENTED) AND INSTRUCTS THE SECRETARY OF
THE COMPANY (OR OTHER PERSON HOLDING ANY CERTIFICATES FOR THE SHARES) TO DELIVER
TO THE CUSTODIAN CERTIFICATES REPRESENTING THE APPLICABLE PERCENTAGE OF THE
EMPLOYEE’S SHARES, TOGETHER WITH ALL NECESSARY DULY-EXECUTED STOCK POWERS. IF SO
REQUESTED BY THE APPLICABLE INVESTOR(S) OR THE COMPANY, THE EMPLOYEE WILL
CONFIRM THE PRECEDING SENTENCE IN WRITING IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO SUCH INVESTOR PROMPTLY UPON RECEIPT OF A DRAG-ALONG NOTICE (AND
IN ANY EVENT NO LATER THAN 10 DAYS AFTER RECEIPT OF THE DRAG-ALONG NOTICE).
PROMPTLY AFTER THE DRAG-ALONG CLOSING, THE CUSTODIAN SHALL GIVE NOTICE THEREOF
TO THE EMPLOYEE AND SHALL REMIT TO THE EMPLOYEE THE NET PROCEEDS OF SUCH SALE
(REDUCED BY ANY AMOUNT REQUIRED TO BE HELD IN ESCROW

 

9

--------------------------------------------------------------------------------


 


PURSUANT TO THE TERMS OF THE PURCHASE AND SALE AGREEMENT AND ANY OTHER
EXPENSES).

 


(D)                                             THE INVESTORS ARE THIRD-PARTY
BENEFICIARIES; REMEDIES. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY OF THE
INVESTORS THAT TAKES ACTION PURSUANT TO THIS SECTION 7 IS AN INTENDED
THIRD-PARTY BENEFICIARY OF THIS SECTION 7, AS IF SUCH INVESTOR WERE A PARTY TO
THIS AGREEMENT DIRECTLY. FOLLOWING A BREACH OR A THREATENED BREACH BY THE
EMPLOYEE OF THE PROVISIONS OF THIS SECTION 7, THE APPLICABLE INVESTOR MAY OBTAIN
AN INJUNCTION GRANTING IT SPECIFIC PERFORMANCE OF THE EMPLOYEE’S OBLIGATIONS
UNDER THIS SECTION 7. WHETHER OR NOT THE APPLICABLE INVESTOR OBTAINS SUCH AN
INJUNCTION, AND WHETHER OR NOT THE TRANSACTION WITH RESPECT TO WHICH THE
DRAG-ALONG NOTICE RELATES IS CONSUMMATED, FOLLOWING SUCH A BREACH OR THREATENED
BREACH BY THE EMPLOYEE THE COMPANY SHALL HAVE THE OPTION TO PURCHASE ANY OR ALL
OF THE EMPLOYEE’S SHARES AT A PURCHASE PRICE PER SHARE EQUAL TO THE LESSER OF
THE PRICE AT WHICH THE EMPLOYEE PURCHASED SUCH SHARES FROM THE COMPANY OR THE
PER SHARE CONSIDERATION PAYABLE PURSUANT TO THE DRAG-ALONG OFFER. THE PRECEDING
SENTENCE SHALL NOT LIMIT THE COMPANY’S OR THE INVESTORS’ RIGHTS TO RECOVER
DAMAGES (OR THE AMOUNT THEREOF) FROM THE EMPLOYEE.

 


(E)                                              EXPIRATION ON A PUBLIC MARKET.
THE PROVISIONS OF THIS SECTION 7 SHALL TERMINATE AND CEASE TO HAVE FURTHER
EFFECT UPON THE ESTABLISHMENT OF THE PUBLIC MARKET, PROVIDED THAT SUCH
TERMINATION SHALL NOT AFFECT ANY RIGHT TO RECEIVE OR SEEK DAMAGES OR PURCHASE
SHARES PURSUANT TO SECTION 7(D).

 


SECTION 8.                                           RIGHTS OF FIRST REFUSAL

 


(A)                                              NOTICE. AT ANY TIME PRIOR TO A
PUBLIC OFFERING, IN ADDITION TO THE TRANSFER RESTRICTIONS SET FORTH IN SECTION 4
AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE EMPLOYEE
MAY NOT TRANSFER ANY SHARES OTHER THAN PURSUANT TO A QUALIFIED OFFER AND IF THE
EMPLOYEE DESIRES TO ACCEPT A QUALIFIED OFFER, THE EMPLOYEE SHALL FIRST GIVE AT
LEAST 60 DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY AND THE INITIAL INVESTORS:

 


(I)                                                    DESIGNATING THE NUMBER OF
SHARES PROPOSED TO BE TRANSFERRED (THE “OFFERED SHARES”);

 


(II)                                                 NAMING THE PROSPECTIVE
ACQUIROR OF SUCH SHARES; AND

 


(III)                                              SPECIFYING THE PRICE AT (THE
“OFFER PRICE”) AND TERMS UPON WHICH (THE “OFFER TERMS”) THE EMPLOYEE DESIRES TO
TRANSFER SUCH SHARES.

 

10

--------------------------------------------------------------------------------


 


(B)                                             RIGHT OF THE COMPANY. DURING THE
30-DAY PERIOD FOLLOWING THE COMPANY’S RECEIPT OF THE EMPLOYEE’S NOTICE PURSUANT
TO SECTION 8(A) (THE “FIRST REFUSAL PERIOD”), THE COMPANY SHALL HAVE THE RIGHT
TO PURCHASE FROM THE EMPLOYEE ALL OR ANY PORTION OF THE OFFERED SHARES, AT THE
OFFER PRICE AND ON THE OFFER TERMS, AND ANY SUCH PURCHASE SHALL BE SETTLED AT
THE TIME AND IN THE MANNER SPECIFIED IN SECTION 8(D) HEREOF. THE COMPANY SHALL
USE ITS REASONABLE EFFORTS TO ACT AS PROMPTLY AS PRACTICABLE FOLLOWING RECEIPT
OF THE NOTICE FROM THE EMPLOYEE TO DETERMINE WHETHER IT SHALL ELECT TO EXERCISE
SUCH RIGHT.

 


(C)                                              RIGHT OF THE INITIAL INVESTORS.
IF THE COMPANY DETERMINES WITHIN THE FIRST REFUSAL PERIOD THAT IT DOES NOT WISH
TO EXERCISE ITS RIGHT TO PURCHASE ALL OF THE OFFERED SHARES, THE INITIAL
INVESTORS SHALL HAVE THE RIGHT TO PURCHASE ALL OR ANY PORTION REMAINING OF THE
OFFERED SHARES SPECIFIED IN SUCH NOTICE, AT THE OFFER PRICE AND ON THE OFFER
TERMS, AND ANY SUCH PURCHASE SHALL BE SETTLED AT THE TIME AND IN THE MANNER
SPECIFIED IN SECTION 8(D) HEREOF. THE INITIAL INVESTORS MUST DETERMINE WHETHER
TO EXERCISE SUCH RIGHT DURING THE PERIOD BEGINNING ON THE EARLIER OF (X) THE END
OF THE FIRST REFUSAL PERIOD AND (Y) THE DATE OF RECEIPT BY THE INITIAL INVESTORS
OF WRITTEN NOTICE THAT THE COMPANY HAS ELECTED NOT TO EXERCISE ITS RIGHTS UNDER
SECTION 8(B) AND ENDING 60 DAYS AFTER THE INITIAL INVESTOR’S RECEIPT OF THE
EMPLOYEE’S NOTICE PURSUANT TO SECTION 8(A) (THE “SECOND REFUSAL PERIOD”).

 


(D)                                             MANNER OF EXERCISE. THE RIGHTS
PROVIDED HEREUNDER SHALL BE EXERCISED BY WRITTEN NOTICE TO THE EMPLOYEE GIVEN AT
ANY TIME DURING THE APPLICABLE PERIOD. IF SUCH RIGHT IS EXERCISED, THE EMPLOYEE
MAY NOT SELL PURSUANT TO THE QUALIFIED OFFER ANY OF THE SHARES THAT THE COMPANY
OR THE INITIAL INVESTORS HAVE ELECTED TO PURCHASE AND THE COMPANY OR THE INITIAL
INVESTORS, AS THE CASE MAY BE, SHALL DELIVER TO THE EMPLOYEE CASH, CHECK OR
OTHER READILY-AVAILABLE FUNDS FOR THE OFFER PRICE, AGAINST DELIVERY OF
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE SHARES SO PURCHASED,
APPROPRIATELY ENDORSED BY THE EMPLOYEE, AND FREE AND CLEAR OF ALL SECURITY
INTERESTS, LIENS, CLAIMS, ENCUMBRANCES, CHARGES, ETC. NOTWITHSTANDING THE
FOREGOING, NEITHER THE COMPANY NOR THE INITIAL INVESTORS, AS THE CASE MAY BE,
SHALL DELIVER ANY CASH, CHECK OR OTHER READILY-AVAILABLE FUNDS FOR THE OFFER
PRICE TO THE EMPLOYEE PRIOR TO THE DATE WHICH IS SIX MONTHS AND ONE DAY FROM THE
DATE OF THE EMPLOYEE’S ACQUISITION OF THE SHARES PURSUANT TO THIS AGREEMENT.

 


(E)                                              ADDITIONAL REQUIREMENTS FOR
SALE. SUBJECT TO SECTION 4, IF NEITHER THE COMPANY NOR THE INITIAL INVESTORS
SHALL HAVE EXERCISED ITS RIGHTS UNDER THIS SECTION 8, THEN THE EMPLOYEE
MAY TRANSFER THE OFFERED SHARES TO (BUT ONLY TO) THE INTENDED PURCHASER NAMED IN
HIS NOTICE TO THE COMPANY

 

11

--------------------------------------------------------------------------------


 


AND THE INITIAL INVESTORS AT THE OFFER PRICE AND ON THE OFFER TERMS; PROVIDED
THAT:

 


(I)                 SUCH TRANSFER MUST BE CONSUMMATED WITHIN 30 DAYS FOLLOWING
THE EXPIRATION OF THE SECOND REFUSAL PERIOD; AND

 


(II)              THE INTENDED PURCHASER MUST FIRST AGREE IN WRITING IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY TO MAKE AND BE BOUND BY THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3(B), SECTION 3(E),
SECTION 3(F), SECTION 3(G) AND TO AGREE TO AND BE BOUND BY THE COVENANTS AND
OTHER RESTRICTIONS SET FORTH IN THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO,
SECTION 4, SECTION 6, SECTION 7, SECTION 8, SECTION 9 AND SECTION 11) AND SUCH
OTHER COVENANTS OR RESTRICTIONS AS THE COMPANY SHALL REASONABLY REQUEST (IT
BEING UNDERSTOOD THAT THE EMPLOYEE AND ANY INTENDED PURCHASER THEREFROM SHALL
NOT HAVE ANY OF THE BENEFITS PROVIDED FOR IN SECTION 5).

 

Any purported Transfer in violation of this Section 8 shall be void ab initio.

 


(F)                                                ALLOCATION BY INITIAL
INVESTORS. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE INITIAL INVESTORS
MAY ALLOCATE THEIR RIGHTS TO PURCHASE ANY OR ALL OF THE OFFERED SHARES WITHIN
THE SECOND REFUSAL PERIOD, AS AMONG THEMSELVES, IN SUCH MANNER AS THEY, IN THEIR
SOLE DISCRETION, MAY AGREE FROM TIME TO TIME.

 

12

--------------------------------------------------------------------------------


 


SECTION 9.                                           HOLDBACK AGREEMENTS. IF THE
COMPANY FILES A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO
AN UNDERWRITTEN PUBLIC OFFERING OF ANY SHARES OF ITS CAPITAL STOCK, THE EMPLOYEE
SHALL NOT EFFECT ANY PUBLIC SALE (INCLUDING A SALE UNDER RULE 144 UNDER THE
SECURITIES ACT OR OTHER SIMILAR PROVISION OF APPLICABLE LAW) OR DISTRIBUTION OF
ANY COMMON SHARES, OTHER THAN AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING,
DURING THE 20 DAYS PRIOR TO AND THE 180 DAYS AFTER THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT (OR SUCH OTHER PERIOD AS MAY BE GENERALLY APPLICABLE TO
OR AGREED BY THE COMPANY’S SENIOR-MOST EXECUTIVES) . IF THE COMPANY FILES A
PROSPECTUS IN CONNECTION WITH A TAKEDOWN FROM A SHELF REGISTRATION STATEMENT,
THE EMPLOYEE SHALL NOT EFFECT ANY PUBLIC SALE (INCLUDING A SALE UNDER RULE 144
UNDER THE SECURITIES ACT OR OTHER SIMILAR PROVISION OF APPLICABLE LAW) OR
DISTRIBUTION OF ANY COMMON SHARES, OTHER THAN AS PART OF SUCH OFFERING, FOR 20
DAYS PRIOR TO AND 90 DAYS AFTER THE DATE THE PROSPECTUS SUPPLEMENT IS FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION (OR SUCH OTHER PERIOD AS MAY BE GENERALLY
APPLICABLE TO OR AGREED BY THE COMPANY’S SENIOR-MOST EXECUTIVES).

 


SECTION 10.                                     CERTAIN DEFINITIONS

 


(A)                                              AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 

“Affiliate” has the meaning given in the Stock Incentive Plan.

 

“Agreement” means this Employee Stock Subscription Agreement, as amended from
time to time in accordance with the terms hereof.

 

“Applicable Percentage” has the meaning given in Section 7(b).

 

“Board” has the meaning given in the Stock Incentive Plan.

 

“Carlyle Investors” means, collectively, (i) Carlyle Partners IV, L.P., (ii) CEP
II Participations S.àr.l., (iii) CP IV Co investment, L.P., and (iv) CEP II U.S.
Investments, L.P.

 

“Cause” has the meaning given in the Stock Incentive Plan.

 

“CDR Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel Fund VII, L.P.

 

“Closing” has the meaning given in Section 2(a).

 

13

--------------------------------------------------------------------------------


 

“Common Shares” means the common stock, par value U.S. $.01 per share, of the
Company.

 

“Company” means Hertz Global Holdings, Inc., a Delaware corporation, provided
that for purposes of determining the status of Employee’s employment with the
“Company,” such term shall include the Company and its Subsidiaries.

 

“Custodian” has the meaning given in Section 7(c).

 

“Determination Date” has the meaning given in Section 5(c).

 

“Disability” has the meaning given in the Stock Incentive Plan.

 

“Drag-Along Closing” has the meaning given in Section 7(a).

 

“Drag-Along Notice” has the meaning given in Section 7(a).

 

“Effective Date” has the meaning given in the Stock Incentive Plan.

 

“Employee” means the purchaser of the Shares whose name is set forth on the
signature page of this Agreement; provided that following such person’s death,
the “Employee” shall be deemed to include such person’s beneficiary or estate
and following such person’s Disability, the “Employee” shall be deemed to
include any legal representative of such person.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time, and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.

 

“Fair Market Value” has the meaning given in the Stock Incentive Plan.

 

“Financing Agreements” has the meaning given in Section 5(f).

 

“First Option Period” has the meaning given in Section 5(a).

 

“First Refusal Period” has the meaning given in  Section 8(b).

 

“Initial Investors” means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.

 

14

--------------------------------------------------------------------------------


 

“Investors”  has the meaning given in the Stock Incentive Plan.

 

“Merrill Lynch Investors” means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P.

 

“Offer Price” has the meaning given in Section 8(a).

 

“Offer Terms” has the meaning given in Section 8(a).

 

“Offered Shares” has the meaning given in Section 8(a).

 

“Option” has the meaning given in the Stock Incentive Plan.

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Principal Investors” means, collectively, (i) Carlyle Partners IV, L.P.,
(ii) Clayton, Dubilier & Rice Fund VII, L.P., and (iii) ML Global Private Equity
Fund, L.P.

 

“Public Market” shall be deemed to have been established at such time as 30% of
the Common Shares (on a fully diluted basis) has been sold to the public
pursuant to an effective registration statement under the Securities Act,
pursuant to Rule 144 or pursuant to a public offering outside the United States.

 

“Public Offering” has the meaning given in the Stock Incentive Plan.

 

“Purchase Price” means the purchase price per Share determined in accordance
with Section 5(c).

 

“Qualified Offer” means an offer to purchase Shares from a single purchaser and
which must be in writing and for cash or other immediately-available funds, be
irrevocable by its terms for at least 60 days and be a bona fide offer as
determined in good faith by the Board or the Compensation Committee thereof.

 

“Retirement” means the Employee’s retirement from active service on or after the
Employee reaches normal retirement age.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision
thereto).

 

15

--------------------------------------------------------------------------------


 

“Sale Notice” has the meaning given in Section 6(a).

 

“Second Option Period” has the meaning given in Section 5(a).

 

“Second Refusal Period” has the meaning given in Section 8(c).

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of any such successor
statute, and the rules and regulations thereunder.

 

“Shares” has the meaning given in Section 1(a), and for purposes of Section 4,
Section 5, Section 6, Section 7, Section 8, and Section 9 it also includes
Common Shares delivered as dividends in respect of the Shares.

 

“Stockholders Agreement” means the Hertz Global Holdings, Inc. Stockholders
Agreement, dated as of December 21, 2005.

 

“Stock Incentive Plan” means the Hertz Global Holdings, Inc. Stock Incentive
Plan adopted by the Board, as amended from time to time.

 

“Subsidiary” has the meaning given in the Stock Incentive Plan.

 

“Third-Party Buyer” means any Person other than (i) the Company or any of its
Subsidiaries, (ii) any employee benefit plan of the Company or any of its
Subsidiaries, (iii) the Initial Investors, (iv) any Affiliates of any of the
foregoing, or (v) any investment fund or vehicle, other than the Initial
Investors, managed, sponsored or advised by Clayton, Dubilier & Rice, Inc., TC
Group L.L.C. (which operates under the trade name The Carlyle Group) or Merrill
Lynch Global Partners, Inc.

 

“Transfer” means any sale, assignment, transfer, pledge, encumbrance, or other
direct or indirect disposition (including a hedge or other derivative
transaction).

 

“Unforeseen Personal Hardship” means financial hardship arising from
(i) extraordinary medical expenses or other expenses directly related to illness
or disability of the Employee, a member of the Employee’s immediate family or
one of the Employee’s parents or (ii) payments necessary or required to prevent
the eviction of the Employee from the Employee’s principal residence or
foreclosure on the mortgage on that residence.

 

16

--------------------------------------------------------------------------------


 


SECTION 11.                                     MISCELLANEOUS

 


(A)                                              AUTHORIZATION TO SHARE PERSONAL
DATA. THE EMPLOYEE AUTHORIZES ANY AFFILIATE OF THE COMPANY THAT EMPLOYS THE
EMPLOYEE OR THAT OTHERWISE HAS OR LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE
EMPLOYEE TO DIVULGE OR TRANSFER SUCH PERSONAL DATA TO THE COMPANY OR A TO A
THIRD PARTY, IN EACH CASE IN ANY JURISDICTION, IF AND TO THE EXTENT APPROPRIATE
IN CONNECTION WITH THIS AGREEMENT OR THE ADMINISTRATION OF THE STOCK INCENTIVE
PLAN.

 


(B)                                             UNFORESEEN PERSONAL HARDSHIP. IF
THE EMPLOYEE, PRIOR TO A PUBLIC OFFERING AND STILL IN THE EMPLOYMENT OF THE
COMPANY, EXPERIENCES UNFORESEEN PERSONAL HARDSHIP, THE BOARD WILL CAREFULLY
CONSIDER ANY REQUEST BY THE EMPLOYEE THAT THE COMPANY REPURCHASE THE EMPLOYEE’S
SHARES AT THE PURCHASE PRICE, BUT THE COMPANY SHALL HAVE NO OBLIGATION TO DO SO.

 


(C)                                              NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR
SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY, ANY
OF THE INVESTORS OR THE EMPLOYEE, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES
OR TO SUCH OTHER ADDRESS AS THE COMPANY, THE INVESTORS OR THE EMPLOYEE, AS THE
CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE OTHERS:

 


(I)    IF TO THE COMPANY, TO IT AT:

 

Hertz Global Holdings, Inc.
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey  07656
Attention: General Counsel
Fax: (201) 594-3122

 

with copies (which shall not constitute notice) to the Persons listed in clause
(iv) below).

 


(II)                                                 IF TO THE EMPLOYEE, TO THE
EMPLOYEE AT HIS OR HER MOST RECENT ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF
THE COMPANY OR SUBSIDIARY EMPLOYING THE EMPLOYEE.

 

17

--------------------------------------------------------------------------------


 


(III)                                              IF TO ANY INVESTOR, TO THE
PERSONS LISTED IN CLAUSE (IV) BELOW:

 


(IV)                                             COPIES OF ANY NOTICE OR OTHER
COMMUNICATION GIVEN UNDER THIS AGREEMENT SHALL ALSO BE GIVEN TO:

 

The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Fax:  (202) 347-1818

 

and

 

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, New York 10152
Attention:  David Wasserman
Fax: (212) 893-7061

 

and

 

Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Attention:  Mr. George A. Bitar &
                                                            Mr. Robert F. End
Fax:  (212) 449-1119

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  John M. Allen
Fax:  (212) 909-6836

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 


(D)                                             BINDING EFFECT; BENEFITS. THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS
AGREEMENT AND THEIR RESPECTIVE

 

18

--------------------------------------------------------------------------------


 


SUCCESSORS AND ASSIGNS. EXCEPT AS OTHERWISE PROVIDED HEREIN WITH RESPECT TO THE
INVESTORS, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL
BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR
THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.

 


(E)                                              WAIVER; AMENDMENT.

 


(I)    WAIVER. ANY PARTY HERETO MAY BY WRITTEN NOTICE TO THE OTHER PARTIES
(A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER
ACTIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY
OF THE CONDITIONS OR COVENANTS OF THE OTHER PARTIES CONTAINED IN THIS AGREEMENT,
AND (C) WAIVE OR MODIFY PERFORMANCE OF ANY OF THE OBLIGATIONS OF THE OTHER
PARTIES UNDER THIS AGREEMENT, PROVIDED THAT ANY WAIVER OF THE PROVISIONS OF
SECTION 4 THROUGH AND INCLUDING SECTION 9 OR THIS SECTION 11(E) MUST BE
CONSENTED TO IN WRITING BY THE PRINCIPAL INVESTORS. EXCEPT AS PROVIDED IN THE
PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY, SHALL BE DEEMED
TO CONSTITUTE A WAIVER BY THE PARTY TAKING SUCH ACTION OF COMPLIANCE WITH ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN. THE
WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL
NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH
AND NO FAILURE BY A PARTY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S RIGHTS TO EXERCISE THE SAME AT ANY SUBSEQUENT
TIME OR TIMES HEREUNDER.

 


(II)                                                 AMENDMENT. THIS AGREEMENT
MAY BE AMENDED, MODIFIED OR SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT EXECUTED
BY THE EMPLOYEE AND THE COMPANY, PROVIDED THAT THE PROVISIONS OF SECTION 4
THROUGH SECTION 9 AND THIS SECTION 11 MAY BE AMENDED BY VOTE OF A MAJORITY (BY
NUMBER OF COMMON SHARES) OF THE EMPLOYEES WHO HOLD COMMON SHARES PURCHASED
PURSUANT TO A STOCK SUBSCRIPTION AGREEMENT HAVING COMPARABLE PROVISIONS;
PROVIDED, FURTHER, THAT ANY AMENDMENT ADVERSELY AFFECTING THE RIGHTS OF THE
INVESTORS HEREUNDER MUST BE CONSENTED TO BY THE PRINCIPAL INVESTORS.

 


(F)                                                ASSIGNABILITY. NEITHER THIS
AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY
REASON HEREOF SHALL BE

 

19

--------------------------------------------------------------------------------


 


ASSIGNABLE BY THE COMPANY OR THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES, PROVIDED THAT ANY INVESTOR MAY ASSIGN FROM TIME TO TIME ALL
OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, TO ONE OR MORE PERSONS OR
OTHER ENTITIES DESIGNATED BY IT.

 


(G)                                             APPLICABLE LAW. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD
APPLY THE LAWS OF ANY OTHER JURISDICTION.

 


(H)                                             WAIVER OF JURY TRIAL. EACH PARTY
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THE AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11(H).

 


(I)                                                 SECTION AND OTHER HEADINGS,
ETC. THE SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.

 


(J)                                                 COUNTERPARTS. THIS AGREEMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO
BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

«Name»

 

 

 

 

By:

 

 

 

 

as Attorney-in-Fact

 

 

Name:

 

 

 

 

Address of the Employee:

 

 

 

 

«Address»

 

 

 

Total Number of

 

 

Common Shares

 

 

to be Purchased:

«Shares»

 

 

 

Per Share Price

$«Per Share Price»

 

 

 

Total Purchase

 

 

Price:

$«Share_Amount»

 

21

--------------------------------------------------------------------------------

 
